IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : Nos. 83-85 MM 2018
                                                :
                       Respondent               :
                                                :
                                                :
                 v.                             :
                                                :
                                                :
 HASAN BROWN,                                   :
                                                :
                       Petitioner               :




                                         ORDER
PER CURIAM

       AND NOW, this 13th day of July, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P.

122. Counsel is DIRECTED to file the already-prepared Petition for Allowance of Appeal

within 5 days.